Citation Nr: 1527189	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral hip disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from July 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This appeal was processed using the paperless, electronic Virtual VA and Veteran's Benefit Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a February 2015 letter, the Veteran was informed that his requested hearing was scheduled for March 18, 2015, but he failed to appear for the hearing.  However, the February 2015 notification letter appears to have been sent to an incorrect address.  In this regard, the record reflects that such letter was sent to an address on [redacted] in Norfolk, Virginia.  However, the Veteran has not used such address since 2012.  Rather, beginning in January 2013, he has reported an address on [redacted] in Norfolk, Virginia, and all VA correspondence, with the exception of the February 2015 hearing notification letter, has been sent to such address.  Therefore, a remand is necessary to schedule the Veteran for his requested Board hearing before a Veterans Law Judge sitting at the RO and provide him notification of such hearing at the correct address.  38 C.F.R. §§ 20.700, 20.704 (2014).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  Notification of the hearing should be sent to the Veteran's address of record on [redacted] in Norfolk, Virginia.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




